            Case 1:18-cv-02817-PJM Document 45 Filed 07/12/19 Page 1 of 15



                            THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND
                                    (GREENBELT)

KENNETH FITCH, et al.,                          *

                        Plaintiffs,             *
v.                                                       Case No.: 1:18-cv-02817-PJM
                                                *

STATE OF MARYLAND, et al.,                      *

                        Defendants.             *

*       *       *       *       *       *       *        *       *       *       *       *       *

     PLAINTIFFS MEMORANDUM IN OPPOSITION TO MOTION TO INTERVENE

     The State of Maryland entered into a contract with its employees to provide health benefits,

inclusive of a prescription drug program, upon vesting and during retirement. The Plaintiffs contend

that the State have or will breach their contract with the Plaintiffs and all those similarly situated and

have impaired the contractual and constitutional rights constituting a governmental taking under the

US Constitution. The named Plaintiffs seek to restore the earned contractual benefit under the

Employee and Retiree Health and Welfare Benefit Program to all members of the putative class as

defined by the Amended Motion for Class Certification. Now in the twilight of their lives, Medicare

Eligible State Retirees must battle the Attorney General’s Office to keep a vested benefit that they

earned. On the day that a Reply to the Defendants opposition to the Motion for Class Certification

was filed, these State Retirees were introduced to another foe. Members of a state union and attorneys

retired from the Office of the Attorney General have filed a Motion to Intervene. These Movants

have not brought to this Court an allegation that the claims in the Plaintiffs Complaint, Injunction or

Motion for Class Certification were not well argued or researched. Rather it is their express purpose

to delay any Court action on this case so they can (1) find other counsel; (2) remove from consideration


                                              Page 1 of 15
             Case 1:18-cv-02817-PJM Document 45 Filed 07/12/19 Page 2 of 15



the appointment of Kenneth Fitch as proposed Class Representative; and (3) replace the proposed

class representative with members of the union and attorneys retired from the Attorney General

Office. Their basic claim is that counsel is not qualified to pursue class action and the Proposed Class

Representative Kenneth Fitch should not represent the class because of a fictitious promise, and his

lack of a law degree. These claims are absurd on their face and the Court should reject this attempt

to intervene in this action.

       I.       BACKGROUND

            The Plaintiffs, Kenneth Fitch, Phylis Reinard, Deborah Heim and Mary Frye filed the

above action to stay enforcement of the 2014 Amendment of Maryland Code Annot. State Personnel

and Pensions § 2-509.1 passed by the Maryland General Assembly.1 This Act affected all state

employees current or retired who had already vested to participate in a health benefit plan that included

a prescription drug benefit subsidized by the State of Maryland during that individual’s retirement.

The Named Plaintiffs and thousands of other Medicare Eligible State Retirees received notice of the

elimination of the prescription drug benefit by a letter dated May 15, 2018. All Medicare Eligible State

Retirees would be denied access to the State Plan and forced onto Medicare Part D only for their

prescription drug coverage.

            In June of 2018, the Proposed Class Representative Ken Fitch (“PCR Fitch”) sought other

affected members to combat this stunning revelation using all avenues at his disposal including social

media. He was not successful in his efforts, so he created his own group (“WE MATTER RXdrug

Coverage Group”) on Facebook. Plaintiff, Phylis Reinard was the first to join the group, followed

by Plaintiff Deborah Heim and then Plaintiff Mary Frye. Many others joined expressing the same

shock and sharing the devastating costs of their prescription drug coverage if the benefit was not



1
    Acts 2014, c. 45, § 5; Acts 2014, c. 477, §1, eff. Oct. 1, 2014

                                                        Page 2 of 15
         Case 1:18-cv-02817-PJM Document 45 Filed 07/12/19 Page 3 of 15



reinstated. PCR Fitch instituted an outreach to find and inform unsuspecting and absent State Retirees

of this issue. Members of his group include Maryland State Retirees who have relocated to Puerto

Rico, Florida, Texas, South Carolina, North Carolina, West Virginia, Alabama, Pennsylvania,

Delaware, New York, Africa and even Germany, all of whom joined WE MATTER just to get

information regarding the legislative and legal efforts. PCR Fitch and members of the WE MATTER

RXdrug Coverage Group (“WE MATTER”) had vested in a health benefit that included prescription

drug coverage through the State Employee and Retiree Health and Welfare Program and needed

action to reverse the elimination. However, the time to act was short. Medicare Eligible State retirees

had to enroll in Medicare Part D beginning October 15, 2018. PCR Fitch was certain that if nothing

was done by then, he and thousands of others with the same claim, would be financially ruined as a

result of the State’s breach of contract. His own prescription coverage would increase to over

$11,000.00 a year and on a fixed income he could not afford that expenditure.

        In July of 2018, PCR Ken Fitch sought help from the legislative branch to stay the enactment

of the 2014 Amendment through letters, emails and phone calls. He organized mini town hall

meetings with legislators, and WE MATTER members to educate the legislators on the limitations of

Medicare Part D and proposed a special session prior to commencement of enrollment. However,

legislators did not want to call a special session because it was an election year, so his efforts were

unsuccessful. In August of 2018, PCR Fitch concentrated his efforts on the Executive Branch to seek

stay of enactment through a special session, here to his efforts were unsuccessful. The Governor’s

Chief of Staff stated that reinstatement of the benefit was not an option and the Governor wanted a

reimbursement plan for one year only and then State Retirees were on their own. As a result of his

unsuccessful attempts with the Legislative and Executive Branches of Maryland government, PCR

Fitch approached counsel to begin a judicial effort to restore a vested benefit on behalf of himself and

all others similarly situated. The Proposed Class Representative spoke to and recruited the other


                                             Page 3 of 15
           Case 1:18-cv-02817-PJM Document 45 Filed 07/12/19 Page 4 of 15



named Plaintiffs in this action and went over the arguments with counsel. Since notification of the

termination of a vested benefit, the Proposed Class Representative with the Named Plaintiffs have

actively and vigorously represented the interests of the purported class at the expense of his own

health and was in the hospital with total kidney failure while arguments were made before the Court

for a Preliminary Injunction. Shortly after leaving the hospital, PCR Fitch held a meeting on the

Eastern Shore. He needed a walker and had to be physically helped into the vehicle. Even with those

limitations, he appeared to inform State Retirees of the loss of their vested benefits and what the

actions he was taking to fight for restoration.

    All documents, pleadings and exhibits are incorporated by reference.

    II.      Standard of Review

          A party may intervene as of right when it "claims an interest relating to the property or

transaction that is the subject of the action, and is so situated that disposing of the action may as a

practical matter impair or impede the movant's ability to protect its interest, unless existing parties

adequately represent that interest." Fed. R. Civ. P. 24(a)(2). The United States Court of Appeals for

the Fourth Circuit has stated that a party seeking to intervene as of right to meet four requirements:

"(1) the application to intervene must be timely; (2) the applicant must have an interest in the subject

matter of the underlying action; (3) the denial of the motion to intervene would impair or impede the

applicant's ability to protect its interest; and (4) the applicant's interest is not adequately represented

by the existing parties to the litigation." Houston Gen. Ins. Co v. Moore, 193 F. 3d 838, 839 (4th Cir.

1999). The third factor requires a showing that denial of the motion would result in the "[p]ractical

impairment" of the movant's ability to protect its interest. Feller v. Brock, 802 F.2d 722, 730 (4th Cir.

1986). As to the fourth factor, a movant must demonstrate "adversity of interest, collusion, or

nonfeasance." Commonwealth of Va. v. Westinghouse Elec. Co., 542 F. 2d 214, 216 (4th Cir. 1976).

The "burden of showing an inadequacy of representation is minimal." Id.


                                               Page 4 of 15
            Case 1:18-cv-02817-PJM Document 45 Filed 07/12/19 Page 5 of 15



    Permissive intervention is warranted where the movant "has a claim or defense that shares with

the main action a common question of law or fact" and where intervention will not "unduly delay or

prejudice the adjudication of the original parties' rights." Fed. R. Civ. P. 24(b)(1)(B), (3).

    III.      Movants are not entitled to Intervene As A Right.

    The members of the union and the attorneys retired from the Attorney General’s office

(“collectively Movants”) are not moving to insert themselves into this litigation to present a new claim

or a new defense, they expressly stated they want to intervene for the limited purpose of delaying this

action by making false allegations against the appointment of the proposed Class Representative and

counsel.

           a. Timeliness

           The Supreme Court has stated that “[w]hether intervention be claimed of right or as

permissive, it is at once apparent, from the initial words of both Rule 24 (a) and Rule 24 (b), that the

application must be "timely." If it is untimely, intervention must be denied. NAACP v. New York,

413 US 345 (1973). Although the point to which the suit has progressed is one factor in the

determination of timeliness, it is not solely dispositive. Timeliness is to be determined from all the

circumstances. NAACP v. New York, 413 US 345, 366 (1973). However, Courts are reluctant to grant

intervention where the intervenor appears to have known of the litigation and delayed unduly in to

intervene. Mary Kay Kane, 7C Charles Alan Wright & Arthur R. Miller, Federal Practice and

Procedure § 1916 (3d ed. 2018).

            The Plaintiffs argue that the Movants seek to delay unduly this litigation and have known

about this issue for thirteen months and the commencement of litigation for eight months. The

Motion to Intervene expressly wants to replace Proposed Class Representative Fitch (“PCR Fitch”)

with “qualified and experienced attorneys who are able to adequately represent the class” as well as a

pool of movants who have strong ties with a local union chapter in Maryland.i If that is the case why

                                               Page 5 of 15
         Case 1:18-cv-02817-PJM Document 45 Filed 07/12/19 Page 6 of 15



have they waited so long? There has been ample opportunity for the “qualified and experienced

attorneys” to do so without having the named Plaintiffs and contributing members of the purported

class incur additional litigation fees to defend their choice of class representative and counsel. If these

“qualified and experienced attorneys” and union members are a part of the putative class, then they

received a letter just as PCR Fitch did in late May or June of 2018. They did nothing. In fact, the

“qualified and experienced” attorneys could have chosen an attorney amongst themselves to seek

judicial intervention. These local union members who are moving to intervene could have used their

own counsel to pursue State Retirees rights. They choose not to. It took a working class, disabled

building manager retired from the State to begin this effort, to notify state retirees, and fight for the

rights of these “qualified and experienced attorneys” and local union members.

        The fact that these “qualified and experienced attorneys” are retired from the Attorney

General’s Office makes the timing of this motion more suspect. Despite having thirteen months to

bring forward these concerns to the named Plaintiffs or counsel, the Movants ask the Court to reward

them for their constipated reaction and stop all action until they have found another attorney and have

themselves appointed as Class Representatives. “One who fails to act diligently cannot invoke

equitable principles to excuse that lack of diligence.” Baldwin County Welcome Center v. Brown, 466

U.S. 147 (1984). The Plaintiffs submit that seeking intervention for the limited purpose of acquiring

other counsel and removing PCR Fitch is untimely and suspect in consideration of this context.

        b.       Movants have an interest in the Subject Matter however Proposed Intervenors’
                 Interests Will Not Be Impaired

        The Supreme Court has held that “commencement of class action suspends the applicable

statute of limitations as to all asserted members of the class who would have parties had the suit been

permitted to continue as a class action”. American Pipe & Constr. Co. v. Utah 414 U.S. 538 (1974).

(the commencement of the original class suit tolls the running of the statute for all purported members

of the class who make timely motions to intervene after the court has found the suit inappropriate for
                                               Page 6 of 15
         Case 1:18-cv-02817-PJM Document 45 Filed 07/12/19 Page 7 of 15



class action status). Hence the Movants are not impaired if this Motion to Certify Class is not

successful mooting their argument that their economic stake in the outcome is in jeopardy.

        In addition, the purpose of the Motion to Intervene is not to present argument for or against

the Plaintiffs’ stance, it is solely for the opportunity to object to the appointment of the class

representative and counsel.

        c.      Movants Interests Are Adequately Represented in this Action

        The Supreme Court "has repeatedly held [that] a class representative must be part of the class

and `possess the same interest and suffer the same injury' as the class members." East Texas Motor

Freight Sys. Inc. v. Rodriguez, 431 U.S. 395, 403, 97 S. Ct. 1891, 52 L.Ed.2d 453 (1977) (quoting

Schlesinger v. Reservists Comm. to Stop the War, 418 U.S. 208, 216, 94 S. Ct. 2925, 41 L.Ed.2d 706

(1974)). First, PCR Fitch does not have any special prescription drug coverage or the benefit of a

promise of special prescription drug coverage that would preclude his representation of the putative

class. He is Medicare-Eligible, worked for and retired from the State of Maryland, and vested in a

health benefit that includes prescription drug coverage like all those similarly situated in the purported

class and as defined in the Amended Motion for Class Certification. He maintains that the State’s

breach of that contract violated the Contracts Clause and was a taking under the Takings Clause. He

seeks reinstatement of that benefit. The allegations that he is not a member of this class is false and

seeks to question the standing of a named Plaintiff. Aside from being a member of this class PCR

Fitch has done more than anyone else to inform absent class members of the loss of their vested

benefit through his Facebook page, meetings, postings and articles. To think that Fitch would fight so

hard to restore benefits and inform other State Retirees of this issues if he himself was not a member

of the putative class makes the motives of the Movants suspect..

        “When the party seeking intervention has the same ultimate objective as a party to the suit, a

presumption arises that its interests are adequately represented, against which the petitioner must


                                              Page 7 of 15
            Case 1:18-cv-02817-PJM Document 45 Filed 07/12/19 Page 8 of 15



demonstrate adversity of interest, collusion, or nonfeasance.” Commonwealth of Virginia v.

Westinghouse Electric Corporation, 542 F. 2d 214 (1976) quoting Ordnance Container Corp. v. Sperry

Rand Corp., 478 F.2d 844 (5th Cir. 1973). Here all allegations toward PCR Fitch are false or confusing,

but none reach the level of demonstrating adversity of interest, collusion or nonfeasance. The

Movants contend that Mr. Fitch’s interests are different because:

           1. He accepted lower pay with the State in exchange for superior benefits.

           2. He was employed by the State in 1989 and retired in 2012 after 23 years of service;

           3. That he vested in the State’s Retirees Benefits Plan;

           4. That his claim that all members of the class allege claims arising out of a breach of

               contractual obligation are based on the same legal theories by the named Plaintiff are both

               unsupported and inaccurate. 2

           Plaintiffs have already demonstrated that PCR Fitch is typical of the class unlike the Movants

who wish to replace him. He, like many other State Retirees, accepted lower pay with the State in

exchange for superior benefits during retirement years. Of course, no one Plaintiff is identical to the

start time of employment, the length of years or when they retire. But the "interest in prosecuting"

the class representative's own case must "simultaneously tend to advance the interests of the absent

class members." Deiter, 436 F.3d at 466. The plaintiff's claim "cannot be so different from the claims

of absent class members that their claims will not be advanced by" proof of the plaintiff's own

individual claim. Id. at 466-67. These claims do not have to be factually or legal identical, but the class

claims should be fairly encompassed by those of the named Plaintiffs. Broussard v. Meineke Discount

Muffler Shops, Inc., 155 F.3d 331, 344 (4th Cir. 1998). In addition, the crux of PCR Fitch’s claim is

that the State has violated the Contracts Clause under the US Constitution by retroactively eliminating

a vested benefit. If the Movants find the Named Plaintiffs argument a unique circumstance that makes


2
    Motion to Intervene Page 22.

                                                Page 8 of 15
         Case 1:18-cv-02817-PJM Document 45 Filed 07/12/19 Page 9 of 15



PCR Fitch unsuitable to become Class Representative, then it was incumbent upon them to timely file

either their own action or present an argument that would necessitate intervention.

       The Motion to Intervene criticized counsel’s competency at length try this case. However

Movants do not want to recall that I and co-counsel began this case because no other entity,

attorney or public firm (including the “qualified and experienced attorneys who retired from the

Attorney General’s office) stepped forward to combat the State regarding the elimination of a vested

benefit to Maryland State Retirees. Prior to accepting this representation, co-counsel and I spent

countless hours researching the complexities of this litigation. That has continued.

         An attorney need not necessarily have special training or prior experience to handle

         legal problems of a type with which the attorney is unfamiliar. A newly admitted

         attorney can be as competent as a practitioner with long experience. Some

         important legal skills, such as the analysis of precedent, the evaluation of evidence

         and legal drafting, are required in all legal problems. Perhaps the most fundamental

         legal skill consists of determining what kind of legal problems a situation may

         involve, a skill that necessarily transcends any particular specialized knowledge. An

         attorney can provide adequate representation in a wholly novel field through

         necessary study. Competent representation can also be provided through the

         association of an attorney of established competence in the field in question.

Maryland R. Civ. P. Rule 19-301.1(2) Comment 2.

       Effort and hard work, diligent study and research helped formulate the Complaint, the

Injunction and the Certification Motions, none of which are being contested as presenting a fallible

argument or position. In fact, the Motion Intervene uses the class description to identify the Movants.

The Motion’s Reliance on counsel’s work belie the need to question the competency of the person

who produced that work. Also, it is ludicrous to supposition that once co-counsel withdrew from this


                                             Page 9 of 15
           Case 1:18-cv-02817-PJM Document 45 Filed 07/12/19 Page 10 of 15



litigation that all efforts are not being made to obtain additional counsel and the allegation that one is

not being sought or has offered and been rebuffed is again false. So far the contentions used by the

Movants have been false and again the motivation of this filing is questioned.

           The Movants contend that discussion of counsel’s qualifications is evasive since nothing was

said of class action experience or resources that will be committed to representing this class. Both

allegations are false. In Counsel’s Affidavit, she laid out her experience. It did not include class action

suits. That is not evasive it is realistic, honest and true. Also, in that Affidavit, counsel clearly indicated

that funding for this suit was derived from donations from affected State Retirees. So again, the

allegations in the Motion to Intervene are false.

           d. Movants are not entitled to intervene as Permissive under Rule 24(b)

           In deciding a motion for permissive intervention, the Court must determine whether the

movant "has a claim or defense that shares with the main action a common question of law or fact"

and where intervention will not "unduly delay or prejudice the adjudication of the original parties'

rights." Fed. R. Civ. P. 24(b)(1)(B), (3). As stated above, the contention that PCR Fitch’s claims and

defenses to the elimination of a vested benefit are a unique circumstance that warrants his unsuitability

as proposed class representative, highlight that Movant needs to articulate a claim or defense that

shares with the main action a common question of law or fact. The Movants have all said they had

prescription drug coverage through the State, however they do not think that PCR Fitch’s argument

is typical of the class and have not chosen to advance one of their own as a result the Movants have

not demonstrated that its claims actually share a common question of law or fact with the Plaintiffs

actions.

           Here, although this case is at a relatively early stage of proceedings, seeking counsel to replace

the attorney of record to represent the purported class will delay and complicate resolution of this

matter. Despite their conclusory assertions, the Movants fail to demonstrate that their intervention


                                                 Page 10 of 15
         Case 1:18-cv-02817-PJM Document 45 Filed 07/12/19 Page 11 of 15



will not cause undue delay, since it is for the limited purpose of removing counsel and the proposed

Class Representative, two actions which belie the supposition that there will be efficient processing of

this action. More important, their assertion that their addition as named plaintiffs in this case will not

result in any undue delay because the litigation is still at a “very early stage” fundamentally mistakes

the nature of the problem—the true impact of adding additional parties and attorneys who would not

co-counsel but take over the case on an already pending litigation. In addition, they pre-suppose that

having union members and attorneys retired from the Attorney General’s office to represent State

Retirees of the purported class is in the Class’ best interest. The perception alone will be the cause of

speculation and confusion and distrust. The Attorney General’s office fighting attorneys retired from

the Attorney General’s office? How can this pass the smell test in the minds of senior citizens who

are facing financial ruin? How can State Retirees not fear collusion or nonfeasance? The Court, in

good conscience cannot let such an important case that reviews a novel issue in Maryland be sidelined

by this type of perception.

        Lastly, Movants contend that competency questions increase because counsel failed to use 42

U.S.C. § 1983 as a claim in their complaint. A suit against a state official in his or her official capacity

is a suit against the state, and so is barred by the Eleventh Amendment unless (so far as pertains to

this case) the state has waived its Eleventh Amendment immunity from suit in federal court. Since

section 1983 does not authorize suits against states (states not being "persons" within the statute's

meaning), Arizonans for Official English v. Arizona, 520 U.S. 43, 69, 117 S. Ct. 1055, 137 L.Ed.2d

170 (1997); Will v. Michigan Dept. of State Police, 491 U.S. 58, 66, 109 S. Ct. 2304, 105 L.Ed.2d 45

(1989), Higgins v. Mississippi, 217 F.3d 951, 953 (7th Cir. 2000), "a suit against a state official in his

or her official capacity is not a suit against the official but rather is a suit against the official's office.

As such, it is no different from a suit against the State itself." Will v. Michigan Dep't of State

Police, 491 U.S. 58, 71, 109 S. Ct. 2304, 105 L.Ed.2d 45 (1989). A state… is not "a `person' within

                                                Page 11 of 15
         Case 1:18-cv-02817-PJM Document 45 Filed 07/12/19 Page 12 of 15



the meaning of 42 U.S.C.§ 1983." Kelly v. Bishop, No. RDB-16-3668, 2017 WL 2506169, at *4 (D.

Md. June 9, 2017) (citing Will, 491 U.S. at 64-65 & 70-71, 109 S. Ct. 2304). Therefore, a State official

in his official capacity is not subject to a § 1983 action. See Will, 491 U.S. at 64-65 & 70-71, 109 S. Ct.

2304

        e. False Allegations Made to Delay Litigation

        Black’s Law Dictionary defines the term false as follows: FALSE. Not true. State v. Arnett,

338 Mo. 907, 92 S.W.2d 897, 900; Sentinel Life Ins. Co. v. Blackmer, C. C. A. Colo., 77 F.2d 347, 352.

It also means: Artificial. U. S. v. Darby, D. C. Md., 2 F. Supp. 378, 379; Sentinel Life Ins. Co. v.

Blackmer, C. C. A. Colo., 77 F.2d 347, 352; assumed or designed to deceive. Sentinel Life Ins. Co. v.

Blackmer, C. C. A. Colo., 77 F.2d 347, 352; North American Accident Ins. Co. v. Tebbs, C. C. A.

Utah, 107 F.2d 853, 855; contrary to fact. In re Davis, 349 Pa. 651, 37 A. 2d 498, 499; counterfeit,

Sentinel Life Ins. Co. v. Blackmer, C. C. A. Colo., 77 F.2d 347, 352; North American Accident Ins.

Co. v. Tebbs, C. C. A. Utah, 107 F.2d 853, 855; deceitful; deliberately and knowingly false, People v.

Mangan, 140 Misc. 783, 252 N.Y.S. 44, 52; designedly untrue, W. T. Rawleigh Co. v. Brantley, 97 Miss.

244, 19 So.2d 808, 811, 157 A.L.R. 188; erroneous, Abel v. Paterno, 153 Misc. 248, 274 N.Y.S. 749;

Gilbert v. Inter-Ocean Casualty Co. of Cincinnati, Ohio, 41 N.M. 463, 71 P.2d 56, 59; hypocritical;

sham; feigned, Sentinel Life Ins. Co. v. Blackzrfer, C.C.A. Colo., 77 F.2d 347, 352; North American

Accident Ins. Co. v. Tebbs, C. C. A. Utah, 107 F.2d 853, 855; incorrect, State v. Arnett, 338 Mo. 907,

92 S.W.2d 897, 900; intentionally untrue. In re Venturella, D. C. Conn., 25 F. Supp. 332, 333; In re

Cleveland, D. C. Mich., 40 F. Supp. 343; not according to truth or reality. State v. Arnett, 338 Mo.

907, 92 S.W. 2d 897, 900; North American Accident Ins. Co. v. Tebbs, C. C. A. Utah, 107 F.2d 853,

855; not genuine or real; U. S. v. Darby, D. C. Md., 2 F. Supp. 378, 379; North American Accident

Ins. Co. v. Tebbs, C. C. A. Utah, 107 F.2d 853, 855; uttering falsehood; unveracious; .given to deceit;

dishonest, Wilensky v. Goodyear Tire & Rubber Co., C.C.A. Mass., 67 F.2d 389, 390; willfully and

                                              Page 12 of 15
            Case 1:18-cv-02817-PJM Document 45 Filed 07/12/19 Page 13 of 15



intentionally untrue. In re Brown, D.C.N.Y., 37 F. Supp. 526, 527; North American Accident Ins. Co.

v. Tebbs, C. C. A. Utah, 107 F.2d 853, 855. 3Here, the purported facts asserted about PCR Fitch are

false and have no evidentiary support by Movants.

            First, PCR Fitch is a member of this class and has a personal interest in the outcome of this

litigation because he is a state retiree that will be affected if this benefit is not reinstated. For the

Movants to state unequivocally that PCR Fitch received “an individual promise that was made to him

regarding health insurance coverage” is False. The Movants assert that this qualifies as unique

circumstances as PCR Fitch is the only member of the putative class who received this promise and

therefore is unable to be appointed as Class Representative. This did not happen, and the Movants

cannot produce any evidence to the contrary.

           Clearly this allegation was intended to have the motion to intervene appear facially soluble,

but since the allegation is untrue it is substantively vapid. No promise was made, considered or

accepted. Nor is this contention supported by any of the Movants. Still, the Supreme Court has

already indicated that an “unaccepted offer to a lead class plaintiff does not moot the case, which

remains alive as long as the Plaintiff has “a concrete interest, however small in the litigation’s

outcome.” Campbell-Ewald v. Gomez 136 S. Ct. 663 (2016). The intent of this false allegation was to

smear the reputation of the man who has become the unspoken leader of this grass roots movement

to restore a vested benefit to current and future Medicare Eligible retirees.

           The Movants state that Fitch does not want to work with co-counsel and there is no avenue

for co-counsel to enter the case. That is false. Not one of the Movants ever contacted Fitch or

counsel with an offer to help in the litigation or to suggest someone to help in the litigation. Since

counsel has already had co-counsel it is again ludicrous to supposition that any help would be rebuffed.

In addition, Movants noticeably failed to support to this allegation and none of the Movants outlined


3
    Blacks Law Dictionary. 4th Edition, St. Paul Minn. West Publishing Co. 1968.

                                                     Page 13 of 15
         Case 1:18-cv-02817-PJM Document 45 Filed 07/12/19 Page 14 of 15



their attempts to contact either party in regard co-counsel. As stated above Movants had over a year

to bring suit with their own counsel or have one of the “qualified and experienced attorney” file on

their behalf and chose not to do so.

        Movants stated that counsel was being evasive by not talking about her class action experience.

That was false. Counsel outlined to the Court her experience, which did not include class action suits.

That was not evasive. In addition, Movants stated that counsel was being evasive about resources to

fund this action. That is false. Counsel clearly articulated that her resources were derived from

funding from donations. Movants stated that offers to co-counsel were being rebuffed. That is false.

Having begun this suit with co-counsel, Counsel welcomes any legitimate offer to help with this case.

        The only purpose of this allegations was to buttress the illusion that Movants had a cohesive

and justifiable reason to disqualify PCR Fitch and counsel for consideration of appointment. PCR

Fitch has pursued relief for Medicare Eligible retirees for over a year. To suppose that he would act

contrary to his interest strains the limit of credulity and again calls into question the nature and purpose

of this Motion to Intervene.

         It is undisputed that seven of the fifteen proposed intervenors are retired from the Attorney

General’s office, the Motion to Intervene was filed on the day the Reply to the Attorney General’s

response was due and that most, if not all, the Movants have strong ties with a local union office in

Maryland. This understandably leads to ripe speculation and inference that this intervention seeks to

delay and hinder continued litigation in this matter and needlessly increase the cost of litigation for

the putative class these Movants seek to represent. If the Court determines that PCR Fitch is not the

best representative for this class then its strongest advocate for state retiree rights in this matter will

be removed.




                                               Page 14 of 15
           Case 1:18-cv-02817-PJM Document 45 Filed 07/12/19 Page 15 of 15



          Based on the foregoing reasons, the Plaintiffs respectfully ask the Court to deny the Motion

to Intervene.

                                                        ___/s/ Deborah Hill _____________
                                                        Deborah A. Holloway Hill (Bar 28384)

                                                        102 W Pennsylvania Avenue, Suite 401
                                                        Towson, MD 21204
                                                        O: 410.428.7278
                                                        F: 866.499.6906
                                                        DAHHLaw@outlook.com

                                                        Attorney for Plaintiffs




i
    Movants Memorandum page 1.




                                             Page 15 of 15
